Citation Nr: 1827050	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  14-34 655A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to an effective date earlier than August 1, 2013, for the award of additional compensation for the Veteran's dependent daughter, G.P. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 






INTRODUCTION

The Veteran served on active duty in the United States Navy from November 1988 to November 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.


FINDINGS OF FACT

1.  In a March 2009 rating decision, the Veteran was granted service connection for multiple disabilities and assigned a combined 70 percent disability rating, effective December 1, 2008, the day following his separation from service. 

2.  In a March 2009 notification letter, the Veteran was informed of the March 2009 rating decision and that he was receiving compensation as a Veteran with one dependent, his spouse.  The notification letter indicated that additional information was needed in order to establish dependency for his biological daughter G.P., as well as his two other step-children.  The requested information was not submitted to VA within one year of the notification letter. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than August 1, 2013, for the award of additional compensation for the Veteran's dependent daughter, G.P., have not been met.  38 U.S.C. §§ 1115, 5101, 5110 (2012); 38 C.F.R. §§ 3.4, 3.31, 3.204, 3.401 (2017).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to an effective date earlier than August 1, 2013, for the award of additional compensation for his dependent daughter G.P.  Specifically, he maintains that he is entitled to an effective date back to the date of his original claim.  

Veterans who have service-connected disabilities rated as 30 percent disabling and higher may be entitled to additional compensation for dependents.  38 U.S.C. § 1115 (2012); 38 C.F.R. § 3.4(b)(2) (2017).  When determining the effective date for an award of additional compensation for dependents, the effective date will be the latest of the following dates:  (1) the date of claim; (2) the date dependency arises; (3) effective date of the qualifying disability rating provided evidence of dependency is received within one year of notification of such rating action; or (4) date of commencement of the veteran's award.  38 C.F.R. § 3.401(b) (2017). 

The "date of claim" for additional compensation for dependents is the date of the Veteran's marriage or birth/adoption of a child, if the evidence of the event is received within one year of the event; otherwise, the date notice is received of the dependent's existence, if evidence is received within one year of notification of such rating action.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.401(b)(1).  The earliest date that an additional award of compensation for dependents can occur is the first day of the calendar month following the month in which the award became effective.  38 C.F.R. § 3.31 (2017). 

In Sharp v. Shinseki, 23 Vet. App. 267, 276 (2009), the Court of Appeals for Veterans Claims (Court) held that the effective date for additional compensation for dependents shall be the same date as the rating decision giving rise to such entitlement, irrespective of any previous 1115 benefits, if proof of dependency is submitted within one year of notice of the rating action.  The Court noted that there is no freestanding claim for dependency benefits.  See id.  The Court further held that there could be multiple rating decisions establishing entitlement to additional dependency compensation, as long as proof of dependency is submitted within one year of the notice of rating action.  Id. 
VA will accept, for purposes of determining entitlement to benefits under laws administered by VA, the statement of a claimant as proof of marriage, dissolution of a marriage, birth of a child, or death of a dependent, provided that the statement contains the following:  the date (month and year) and place of the event; the full name and relationship of the other person to the claimant; and the social security number of the other person.  38 U.S.C. § 5124 (2012); 38 C.F.R. § 3.204 (2017).  

The Veteran submitted a claim for entitlement to service connection for multiple disabilities in August 2008.  Although G.P. was listed as a dependent on the Veteran's claim, the Board notes that her social security number was listed as "unknown."  In a March 2009 rating decision, the Veteran was granted service connection for multiple disabilities and assigned a combined 70 percent disability rating, effective December 1, 2008, the day following his separation from service.  In a subsequent March 2009 notification letter, the Veteran was informed of the March 2009 rating decision and that he was receiving compensation as a Veteran with one dependent, his spouse.  The notification letter indicated that additional information was needed in order to establish dependency for his three children.  Specifically regarding G.P., the letter indication that a social security number and current address was needed to establish dependency.  

In a March 2009 Statement in Support of Claim, the Veteran indicated that his daughter G.P. was born in July 1999, and was then living with her mother somewhere in Ireland.  He indicated that he did not have her birth certificate or social security card because she was born in Brazil.  He did not submit any additional information.

In July 2013, the Veteran called the RO and requested that his daughter G.P. be added as a dependent child.  In a September 2013 Report of General Information, the Veteran submitted G.P.'s current address and citizenship number, and later submitted a certificate of citizenship for G.P.  Subsequently, in a December 2013 phone conversation, the Veteran indicated that G.P. does not have a Social Security number and that she uses her American citizenship identification number in lieu of a Social Security number.  The Veteran also provided a current address for G.P.  In a December 2013 decision, the RO added G.P. as a dependent child, effective July 10, 2013, the date the RO received the Veteran's request for dependency compensation.  After review of the record, the Board finds that the criteria for an effective date prior to August 1, 2013, for the award of additional compensation for the Veteran's dependent daughter G.P. have not been met.  

The Veteran was informed in March 2009 that in order to receive additional dependency compensation for G.P. he would have to provide her current address and Social Security number.  In response to this notification letter, the Veteran indicated that he did not have G.P.'s current address.  It was not until September 2013 that the Veteran submitted G.P.'s current address and American citizenship identification number.  The Board notes that December 2013 was the first time the Veteran told VA that G.P. did not have a Social Security number.  

Accordingly, because this information was not received within one year of the March 2009 rating decision, the Board finds that the Veteran is not entitled to an effective date back to the date of his original claim.  See 38 U.S.C. § 5110; 38 C.F.R. § 3.401(b)(1).

The Board further notes that in accordance with Sharp, there can be no freestanding claim for dependency compensation.  Additionally, although there could be multiple rating decisions establishing entitlement to additional dependency compensation, the Veteran's July 2013 request was not associated with any such qualifying rating decision.  Nevertheless, the RO granted dependency for G.P. effective August 1, 2013, the first day of the calendar month following the Veteran's request for dependency compensation.  

In sum, the criteria for entitlement to an effective date earlier than August 1, 2013, for the award of additional compensation for the Veteran's dependent daughter G.P. have not been met, and the Veteran's claim must therefore be denied.  38 U.S.C. §§ 1115, 5101, 5110; 38 C.F.R. §§ 3.4, 3.31, 3.204, 3.401.  Here, proof of dependency was not provided within one year of the happening of the change in dependency, or within one year of any qualifying rating decision. 



ORDER

Entitlement to an effective date earlier than August 1, 2013, for the award of additional compensation for the Veteran's dependent daughter, G.P. is denied. 



____________________________________________
H.M. WALKER 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


